Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Kelly Wayne Williams, Appellant                       Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. No. 48066).
 No. 06-16-00163-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Kelly Wayne Williams, pay all costs of this appeal.


                                                      RENDERED NOVEMBER 8, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk